Famagusta/Varosha (debate)
The next item is the debate on the question put by Marcin Libicki, on behalf of the Committee on Petitions, on the oral response concerning the incorporation of the return of Varosha to its lawful inhabitants into the comprehensive measures for ending the isolation of the Turkish Cypriot community-B6-0446/2006).
author. - (PL) Mr President, we have been waiting for quite a long time for the oral question on Varosha, in the Famagusta area, to appear on the European Parliament's agenda. It so happens that we are debating matters related to the Committee on Petitions for the second time today. This morning, our committee presented its report on the European Ombudsman's report.
I am very pleased that, although we have been waiting for a long time to discuss these two items, they have both been raised on the same day. It is with great satisfaction that, since we are describing the Committee on Petitions as a body that is intended to bring the European Union institutions closer to the citizens, we can today discuss a very important petition. I am also very pleased that some of the authors of the petition are here in the Chamber, and are sitting in the gallery. I am pleased to welcome Mr Afxentiou and Mr Christofidis who, as I have mentioned, are two of the authors of the petition and are listening to the debate today.
Mr President, the decision to table an oral question was taken in our committee at its meeting on 14 July 2005. The authors of the petition, including those who are here today, were also present at that meeting. They represent an organisation which is very important in Cyprus, and is called the Famagusta Refugees Movement. This movement was created in 1976 by the displaced inhabitants of Famagusta. Unfortunately, the European Parliament deferred the discussion a number of times. This resulted in significant delays to the staging of today's debate. In the meantime, the whole problem has taken on even greater urgency.
The authors of the petition stressed that 30 years have passed since Famagusta was occupied by the Turkish army and the district of the town known as Varosha was closed off. When presenting their problems and their petition during our committee meeting, the authors of the petition pointed out that Varosha, which has become a complete ghost town, is causing a great rift between the displaced inhabitants and their descendants. It is an obstacle to the general economic revitalisation of the town and is doing nothing to promote better understanding between the communities in Cyprus.
The authors of the petition propose in particular that Varosha should be returned to its original inhabitants, under regulations to be adopted by the international community, and in particular by the European Union. The authors of the petition declare their support for attempts to help Turkish Cypriots who, from a legal and social point of view, form an integral part of Cyprus. They also express concerns regarding the regulations which have been implemented, and which favour the Turkish Cypriot community. Their concerns relate to the fact that these measures are causing isolation and disassociation from the underlying strategy which aims to reunite Cyprus.
The authors of the petition stressed that, although this objective is contained in the explanatory statement in the Council regulation, which aims to create a financial aid instrument to foster the economic development of the Turkish Cypriot community, this package intends to facilitate the reunification of Cyprus by supporting economic and social development, focussing particularly on economic integration.
There has been no consistent policy to achieve these aims. For their part, the authors of the petition propose, first and foremost, measures to facilitate the promotion of trade and tourism, which could increase the prosperity of the community and improve its financial situation, as well as making full use of the potential of the port of Famagusta, which would then result in the regeneration of the whole surrounding region.
The authors of the petition also proposed that part of the European Union funding earmarked for providing support to Turkish Cypriots should be paid into a special fund managed by a non-governmental organisation, in which both communities would be equal stakeholders, under the auspices of the European Union and the supervision of the European Commission. They also proposed that these funds should be earmarked for renovating, modernising and making use of the port of Famagusta.
The Committee on Petitions has, on behalf of the authors, addressed a question to the European Commission asking what instruments the Commission intends to use to ensure that the issues raised by the authors of the petition are resolved.
On 27 February 2006, the General Affairs Council decided to call on the Commission to undertake further efforts in the field of direct trade for the benefit of the Turkish Cypriot communities, on the basis of negotiations which took place during the Luxembourg presidency, when the matter of the closed area of Varosha and the port was raised, together with matters relating to free trade. At the same time, it was also said that this part of Famagusta, Varosha, is not currently being used. It is an incredibly painful situation for the displaced inhabitants and their descendants. It also makes the economic regeneration of the town difficult and it does nothing to build trust between the Cypriot communities. What action, then, does the Commission intend to take in connection with the above-mentioned decision, to ensure that the closed area of Famagusta can be returned to its rightful inhabitants?.
Mr President, this House has, on numerous occasions, debated issues in this House related to Cyprus, Turkey and the problems caused by the Turkish aggression against Cyprus. This petition, and the oral question resulting from it, addresses this very problem, which is a fundamental issue for that part of Europe and has consequences for the whole of the European Union. That is why I would be very grateful not only for an answer on this issue, but also to see the proposals put forward by various European bodies, as well as the demands of the authors of the petition, being implemented.
The matter is important, as the solution will, for Turkish, Greek and Cypriot society at large, serve to indicate how effectively the European bodies can resolve problems related to the hopes of European citizens.
Mr President, Commissioner, I would very much like to request a response and I hope that this response will satisfy the authors of the petitions, as well as the Committee on Petitions and the European Parliament.
Member of the Commission. Mr President, I wish to begin by thanking Mr Libicki and the Committee on Petitions for raising this question. Personal friends I have known for a long time are refugees from Varosha and, therefore, I know the importance of the issue not only because of my portfolio but also because of my personal contacts.
The United Nations has the responsibility and competences to pursue a comprehensive settlement of the Cyprus issue. The Commission supports the United Nations in these efforts and encourages the parties concerned to resume talks on such a settlement.
The return of Varosha to its lawful inhabitants is one of the key elements in the UN-led process. If agreed by the parties, the return of Varosha will have to take place under the auspices of the United Nations.
The Annan Plan foresaw an early return of Varosha to its lawful inhabitants. However, the plan, supported by the United Nations and the European Union, fell in 2004.
The return of Varosha is a separate issue from the introduction of direct trade between the Turkish Cypriot Community and the rest of the European Union. Direct trade is a matter of EU competence. The Commission proposed a draft regulation to this effect in July 2004.
Successive EU presidencies, in seeking to establish a consensus in the Council on the direct trade regulation, have investigated possible solutions, but without success so far. The Finnish Presidency is making substantial diplomatic efforts to unblock the current stalemate and the Commission fully supports the Presidency in its efforts. The Finnish formula would create a genuine win-win situation for both communities and all parties concerned. It would be a major confidence-building measure towards a comprehensive settlement, thus meaning also a prospect of the return of Varosha. Creating a win-win situation has been the essence of European integration since the times of Robert Schuman and Konrad Adenauer, who united France and Germany just five years after the most bitter and devastating war on earth was fought on their soil.
Over the past 42 years there has been enough talk of 'red lines' and 'blackmail' in the eastern Mediterranean. That is pre-modern talk in today's post-modern Europe. It is high time to replace red lines with bridge-building and win-win thinking, because that is what the European Union is all about.
on behalf of the PPE-DE Group. - Mr President, the Famagusta question is primarily a humanitarian one. That was precisely the basis on which the Famagusta refugee movement presented its petition to the Committee on Petitions.
For 32 years now, over 30 000 people have dreamt day and night about going back to their homes. Thirty-two years is too long. The beautiful city of Famagusta is still uninhabited. It is a ghost town. Turkey cynically insists on keeping it as a bargaining tool. Naturally, the question the inhabitants of Famagusta are asking is what the international community is doing, and what the European Union is doing, to help them go back to their homes. The Commissioner has said that everybody is trying. However, the issue is very simple. There is an empty city to be given to its lawful inhabitants. There are other bargaining tools for Turkey to use.
Turkey is not being sent the right message on what should be done. The deliberations on Famagusta are the first big step towards a proper solution to the Cyprus problem based on United Nations resolutions and European values. Turkey has to take that step now, in the interests of justice, in the interests of Turkey and in the interests of Greek and Turkish Cypriots, as Mr Libicki has said.
The desperate appeal coming from those refugees from Famagusta who are still alive is: 'Help us to go back home'. Let us help them, Commissioner. Now is the time.
Mr President, ladies and gentlemen, most of us are lucky enough to enjoy small luxuries, such as, for example, living in our own home, in a neighbourhood of acquaintances and friends. Today, however, we are debating efforts by certain people who belong to the large European family to be able to regain exactly what we consider to be reasonable in our everyday lives.
The movement of refugees from Famagusta consists of displaced citizens from what has been a ghost town for 32 years. These people have, of course, managed to rebuild their lives in Cyprus. Just think, however, what it means to know that your first home or your parents' home lies abandoned and inaccessible a few kilometres away, for reasons for which you are not to blame.
The return of the town of Famagusta to its lawful inhabitants in the Greek-Cypriot and Turkish-Cypriot community will have numerous economic and social benefits. Famagusta was a popular tourist destination. Its reconstruction can restore it to its former glory, as well as creating huge potential for trade, by making use of its port, which can be reopened as requested, using the latest technologies in order to make the best possible use of it. If the town is restored to its residents in a way which safeguards the strengthening of ties between the two communities, with guarantees from the international community and, of course, the European Union during the period of reconstruction and development, reasonable ties will develop between the two communities. If an environment of security, certainty and trust is created for economic development and cooperation, as cooperation in employment and the economy develops, social ties will develop alongside it.
Finally, what is needed is for the town to develop its own momentum, a momentum which will function as an example and precursor. I wonder, given that the request comes from the residents of the town themselves and knowing the good ties between people on both sides, if we have the right to refuse, if we have the right not to help. Nonetheless, this opportunity should not become a chance for us to blow up progress efforts in Cyprus. We shall all have our responsibilities, responsibilities towards the people as well as responsibilities towards posterity.
on behalf of the ALDE Group. - Mr President, the taking of hostages by terrorists and their subsequent holding to ransom has not been an uncommon occurrence in recent years. It is a despicable act of satanic criminal perversion, and is widely and universally condemned by all those with even the slightest degree of common sense. Equally, the taking of a city as hostage by a country which has invaded another and then uses that city to extract political gains by blackmail is a case of psychopathic barbarism of immense magnitude and unintelligible reasoning. This is what has happened in the case of Famagusta.
Up until 1974, Famagusta was a thriving city full of life and vigour, with a rich history going back thousands of years, surrounded by blossoming citrus fruit orchards, lying on a golden sandy coast. It was a city of enviable beauty. Famagusta was widely regarded by many as the jewel of the Eastern Mediterranean. Its peace-loving inhabitants went about their daily lives, working hard to achieve progress and prosperity. But in the summer of 1974, all their dreams were shattered.
After repeated severe and catastrophic air bombardments, the city was overrun by droves of Turkish soldiers, tanks and armoured vehicles, spreading death and destruction in their path. In horror, the inhabitants fled, trying desperately to save the lives of their loved ones and carrying with them the bare essentials needed to survive. Most of them found refuge on an area of high ground a few kilometres to the south of the city, where they lived in makeshift refugee camps, and from where they watched their homes being looted by Turkish soldiers.
Apart from furniture and other household effects, the invaders took away doors, windows, pipes, roof tiles and everything else they could lay their hands on. Then they fenced off the whole city, declared it a military zone and put guards around it. This state of affairs continues today, 33 years later. Whenever an inhabitant, driven by homesick desperation, has tried to approach his fenced city, he has been shot dead on the spot or arrested by Turkish soldiers and tried in Turkish military courts on grounds of entering a high security military area.
The ghost city of Famagusta has many times been the focus of attention in various UN resolutions, and in between the 'ifs' and 'whens' and 'hows' of hazy diplomatic language, the people of Famagusta have tried to believe time and time again that they will return to their homes. But this has all been an illusion, because in the real world of political diplomacy it is almost always the strong who have their way. In the case of Cyprus, Turkey was, and still is, by far the strongest.
Just as the refugees from Famagusta were about to become totally disillusioned with the UNs and Security Councils of this world, new hope suddenly emerged in the form of Cyprus' accession to the EU.
Men, women and children were suddenly uttering words like 'the European acquis communautaire' and 'the principles and values upon which the EU is founded'. Many were even convinced that after accession the EU would force Turkey to return Famagusta to its rightful occupants. How simple-minded they were. Little did they realise that the EU mainly cares about trading in the vast Turkish market and not about the old-fashioned principles of justice and freedom. Little did they know that the EU mainly views Turkey as being of close to almighty importance in counteracting the threat of Islamic fundamentalists.
And so, dear colleagues, we find ourselves today talking, talking and talking about the right of Famagustians to go home. Most probably, if Turkey has its way, we shall continue talking about it for a long time to come, while the great EU goes on being proud of its principles and values, and almost everybody will be happy - especially the Turkish Government - apart from the people of Famagusta.
We will gradually come to terms with their grief at having to watch their city, the jewel of the Eastern Mediterranean, slowly die away under the careful eye of the UN, the Security Council, and now the EU.
Mr President, the question of the return of the sealed-off area of Famagusta to its lawful inhabitants has never formed part of the overall settlement of the Cyprus question, on which the relevant United Nations resolutions have been passed.
The long-standing decoupling of the return of the town from the overall settlement is one element I want to comment on. The second element is that the Commission, in its last progress report on Turkey, emphasised that the application of the protocol is per se a legal obligation which cannot be linked to the status of the Turkish-Cypriot community. Consequently, Turkey is wrong to link the matter of the honouring of its commitments to the lifting of the so-called isolation of the Turkish-Cypriots which, insofar as it exists, is due solely and exclusively to the Turkish occupation.
Circles in the European Union are likewise wrong to accept this link. However, if this link is made, the proposal by the Cypriot Government on joint use of the port of Famagusta, under the aegis of the United Nations and with supervision by the European Commission, combined with the return of the lawful inhabitants of the town, may be the turning point which will help overcome the entirely unwelcome impasse that has developed. Turkey will be satisfied in its demand for the so-called isolation of Turkish-Cypriots to be lifted. The Turkish Cypriots, even though they have absolutely nothing to lose by returning the town which has been deserted for 32 years to its lawful inhabitants, are safeguarding the right to engage in export trade via the port. Likewise, all the lawful inhabitants will move back to their town while, at the same time, the Turkish ports and airports will open to Cypriot ships and aeroplanes. Finally, the coexistence of the two communities in Famagusta will help efforts to find an overall solution to the Cyprus problem.
To conclude, the return of Famagusta to its lawful inhabitants is the key to addressing current difficulties in a way which serves the well-meant interests of all sides. If everyone rises to the occasion and reason prevails, we are quietly optimistic that the complication that has arisen will be addressed with success.
on behalf of the IND/DEM Group. - Mr President, Famagusta is being held hostage. It has been described as a ghost town; it is desolate, isolated and empty. Famagusta is a city on the east coast of Cyprus. In 1974 Turkish troops invaded Famagusta and since then the city has been fenced off. At the moment it is unused and is guarded by Turkish troops. Nobody lives there. Anybody who attempts to enter is shot on the spot or tried in military courts.
Famagusta only enjoyed independence for 14 years. During that time, it was of indispensable benefit to the Cypriot economy. It had a population of 60 000 and 15 000 daily commuters. It hosted a bustling port. Despite housing only 7% of the population of Cyprus, it accounted for over 10% of the total industrial employment and production of Cyprus. Despite these figures and the obvious benefit to Cyprus, the town has remained desolate. This is clearly not a tolerable situation for Cyprus or the people. Obviously something must be done.
I find it incredible that the EU is not demanding the immediate and unconditional return of Famagusta to its inhabitants who are, incidentally, EU citizens. Instead we have this bizarre situation where the EU and many EU governments try to accommodate every one of Turkey's obscene demands and wishes. We all know that Turkey desires to join the EU. We know what a powerful country it is. However, we must ask ourselves whether Turkey is ready to join the European Union.
Turkey is doing its accession cause no good. When I first came to this House, I voted to open talks with Turkey. I abstained in the latest vote. Will I have to vote against Turkish accession or will I feel a little goodwill on the part of Turkey some time soon?
I can see no good in this situation. Returning Famagusta would be an excellent opportunity for Turkey to show not only the original inhabitants of Famagusta but also the EU and the rest of the world that it is a peace-loving and peace-supporting nation.
Mr President, since the Turkish invasion of 1974, Cyprus has remained tragically divided and the city of Famagusta has been occupied by the Turkish armed forces.
We are now beginning to see a promising deal emerging under the Finnish Presidency of the EU, under which the Turkish-occupied north of the island can be reopened to direct trade through the port of Famagusta, under strict EU monitoring. This would be in exchange for the return by Turkey of the fenced-off area of Varosha to its original Greek Cypriot residents, under UN control. Fortunately, the original Greek Cypriot inhabitants can return with minimal disruption, as no one needs to be relocated because the depopulated Varosha area was sealed off in 1974 and is under the direct control of the Turkish military.
Reference to the resettlement of Varosha was included in the 1979 Kyprianou-Denktas high-level agreement. It was agreed all that time ago that this would be implemented without awaiting the outcome of the discussion on other aspects of the Cyprus problem, or be used as a bargaining chip in dealing with other Cypriot issues.
Certainly its return cannot be linked to the issue of Turkey implementing its firm commitment as an EU candidate state to open its ports to all Cypriot vessels, as agreed by Turkey under the Ankara Protocol on enlargement of the customs union, which must be extended to all EU Member States. These include the Republic of Cyprus, which Turkey ludicrously refuses to recognise legally, even though Cyprus is a full EU Member State.
The Green Line also needs to be carefully monitored if direct trade from the north is resumed, with regard to potential increases in illegal immigration and people-trafficking, particularly of women from Eastern Europe. Furthermore, the so-called Republic of Northern Cyprus cannot be allowed to carry on as a sanctuary to escaped criminals, including notable UK fugitives from justice such as Mr Asil Nadir.
(DE) Mr President, ladies and gentlemen, Commissioner, it is, in European terms, intolerable that Varosha should be in the state it is: a ghost town, a town sealed off by barbed wire, yet, having formerly been home to some 30 000 people, it has been empty for 32 years. The people who once lived there can, from a distance, see their houses behind the fence; the desire to go back to them has never left them, and I believe they have a right to do that.
I know, Commissioner, that we in this House and you in the Commission cannot sort out the Cyprus problem on our own. If things had gone the way this House, or the Commission, had wanted, a solution based on the Annan plan would be in place today, but, disappointed though we are by the Greek Cypriots' overwhelming 'no', we do have to respect it, and - let me make this quite plain - we actually have done so. We nevertheless hope for a solution soon.
What really could create trust and encourage further positive developments would be for Varosha to be returned to its original inhabitants and governed by representatives of both communities, and for Cypriots of both ethnicities to live together in Famagusta.
You have indicated, Commissioner, that the Finnish Presidency of the Council is currently endeavouring to facilitate the direct trade between the EU and Northern Cyprus that has been promised for over two years. We have given the Turkish Cypriots our word that this would be done.
Opening up Varosha in line with the petitioners' request, though, could help people who have been waiting for thirty-two years to return there and would also make it possible for them to coexist in a new way, one that can open up the prospect of an overall solution. I hope that the Finnish Presidency will rethink its proposal in this regard.
(CS) Ladies and gentlemen, Cyprus has for a long time been divided into three sections. Three percent of the territory is made up of British army bases. None of the local people knows what happens there, but they are clearly places where a number of foreigners earn good salaries.
The General Affairs Council is calling on the Commission to support direct trade with the Turkish community in Cyprus in connection with the opening up of Famagusta - known as Varosha in Turkish - which is currently sealed off. Given that Parliament has discussed the release of an amount of money to develop and renew the infrastructure of the northern part of Cyprus, I should like to ask when, if Famagusta belongs to the northern part of the island, reconstruction work using the above-mentioned resources will start and when it will be open to the local population. If, on the other hand, it belongs to the south, when will it be open for the local inhabitants to begin rebuilding the town?
Or is there perhaps some third way forward, Commissioner? Should the British units posted on the island be solving the problem?
(DE) Mr President, Strasbourg, this wonderful city, in which the European Parliament has its only seat, and will, it is to be hoped, continue to do so in future, was proposed, after the Second World War, as the capital city of an united Europe by the British Labour politician Ernest Bevin. He said at the time, that, as no city had suffered as much from human stupidity as Strasbourg, it was ideally suited to being the place where human stupidity was to be overcome.
I wish we could soon be in a position to say something similar about Famagusta, which is symbolic of a brutal expulsion that is both contrary to international law and a violation of human rights, as brutal as it is senseless; yet it could, without difficulty, and by one simple act of goodwill, be made a symbol of the downfall of nationalism and expulsion, one whose impact would be felt a long distance away from Cyprus.
I recall how, on one occasion when I was in Northern Cyprus, I had a Turkish Cypriot driver who spoke good Greek, and said: 'I have deep sympathy with my Greek-speaking fellow-Cypriots, and it is not the Greek Cypriots that are our problem, but the Turkish army and the settlers that have been brought into the country artificially.' It is these people who have a vested interest in keeping this dispute alive. That is what we should do something about. We should ensure that both ethnic groups can be reconciled and that the expellees can return to their original homes in Famagusta; that would send out a message to the whole of the Mediterranean, to Europe and the world as a whole, affirming that people belonging to different ethnic groups can live together in peace under the rule of law.
Cyprus could, in this respect, become an example for many, many other troublespots, and so I am grateful to the organisers of this petition for raising this issue. We owe it to them to stand alongside them in every way and secure them that to which they are entitled and for which they have been waiting for so long, namely that Famagusta should once more become the flourishing place of commerce and culture that it has been throughout its history - a history filled with proud traditions which, let it be hoped, may be re-established in the future.
(Applause)
(EL) Mr President, Commissioner, ladies and gentlemen, 32 years after the military invasion and continuing occupation, the photographs emerging from the sealed-off area of Varosha, which is controlled solely by the Turkish army, bear irrefutable witness to the Cyprus tragedy, breaches of international and European law and the collapse of European democratic civilisation.
The request by Greek-Cypriot citizens - refugees themselves like their Turkish-Cypriot fellow citizens in their own country - for the chance to return to their homes and properties, is a basic request for respect for humanitarian principles. At the same time, it is a vital initiative to build a climate of trust, security and reconciliation between the two communities, an initiative which surpasses the harsh reality of the partition and will help efforts to achieve joint development and coexistence and close the psychological gap between the two sides.
If the European Union works consistently and decisively in the direction of confidence-building measures - and it can, Commissioner - then the necessary preconditions can be created for the resumption of an honest dialogue with the objective of a viable and operational solution to the Cyprus problem. The solution cannot be a matter for leaders and their political will alone. It is closely linked to the community and the citizens and with the feeling of justice which must be consolidated.
In the history of Cyprus there have been many lost opportunities at political level. We must not waste opportunities at social level for the peaceful reunification of the island for the benefit of all its citizens, both Greek-Cypriot and Turkish-Cypriot.
(PL) Mr President, as far as the facts of the matter are concerned, a lot has already been said about Famagusta's status. I would like to highlight three points. First of all, the inhabitants have the right to their own property and have the right to return there. Secondly, the problem of Famagusta is like schizophrenia, or like a cancer on the body of the European Union. If we are unable to deal with this situation, I doubt that we will be able to cope with Turkey's accession to the Union at some point in the future. Finally, Mr President, you yourself, all the European institutions, and European democracy as a whole, will one day be judged and accused of failing to protect the legacy of the culture in which we were all raised. Famagusta is a good example of this cultural heritage and we cannot allow everything there to fall into ruin, as already appears to be the case. If we are dealing with an occupying power, then it seems to me that we have to adopt a different strategy. The current strategy is not effective and we are all responsible for that, yourself, Mr President, included.
Member of the Commission. Mr President, many speakers have said that the division of Cyprus is tragic. I fully agree. Reunification should have happened yesterday at the latest.
The European Union consistently supports these efforts, and the EU has tried to take its own part, with the Commission being actively involved in all these efforts. With the involvement of all the presidencies in these efforts in the last couple of years, the European Union has invested an enormous amount of energy and effort in solving the Cyprus dilemma.
Today, the Finnish formula is likely to be the last chance for several years to unblock the current stalemate. Therefore it should be taken extremely seriously. Judging by last Monday's Council Meeting of Foreign Ministers of the European Union, the EU Member States are indeed supportive of the Finnish efforts. So is the Commission, with both the political ways and means and legal and other substantive expertise to facilitate solutions.
To sum up, everybody should seize this opportunity and thus create a real win-win situation for everybody, including the Varosha refugees.
The debate is closed.